DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive. Applicant argues that Pellenc “does not disclose or suggest each and every one of these features”.
The examiner respectfully disagrees. As stated below Pellenc et al discloses a bar binding machine comprising of a guide tube (element with passage 44), a wire cutting mechanism (27) having a cutting die (27a) and a blade portion (27b), an inner guide member (13) between the guide tube and cutting mechanism. Therefore Pellenc et al meets the claimed structure of the reinforcing bar binding machine as disclosed in claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 11, there appears to be insufficient antecedent basis for the limitation “the outer guide member” found in line 2. It is noted that claim 2 provides proper antecedent basis for the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pellenc et al (US 5,778,946). 
In reference to claim 1, Pellenc et al discloses a reinforcing bar binding machine [see figure 4] comprising of 
a guide tube (44) that guides a wire (L) from a wire reel provided in a binding machine main body, 
a wire cutting mechanism (27) that cuts the wire when a feeding-out amount of the wire reaches a predetermined amount, and 
an inner guide member (13) that guides an internal surface which is an inner side of the wire to be bent,
wherein the inner guide member is disposed between the guide tube (44) and the wire cutting mechanism (27),

a blade portion (27b) adapted to move along an open place of an opening at one end of the wire through hole (27a’) to cut a terminating end portion of the wire (L) passing though the wire through hole, and
wherein the blade portion includes an engagement portion adapted to be brought into engagement with a portion of the wire (L) which lies in the vicinity of the terminating end portion thereof when the blade portion (27b) is rotated so as to bend to hold the portion lying in the vicinity of the terminating end portion [see col. 38-65; figures 5 & 9-11]. 
In reference to claim 3, Pellenc et al further discloses the blade portion (27b) is provided so as to rotate around a periphery of the cutting die (27a) and the engagement portion includes a first engagement portion (flat surface) adapted to be brought into engagement with a lower surface of the wire (L) when the wire is cut, and
a second engagement portion adapted to be brought into engagement with the lower surface of the wire after the wire is cut at a portion of the first engagement portion which lies on an opposite side to a side facing the opening of the wire through hole (27a’). 
In reference to claim 11, as best understood, Pellenc et al further discloses the inner guide member is a pin, as seen in figure 5 [it is noted that the broadest reasonable interpretation to pin is taken to be any member that diverges the movement of the wire; thereby the roller of Pellenc meets the limitation].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2, 10 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellenc et al in view of Duckworth et al (WO 2007/042785).
In reference to claim 2, Pellenc et al further discloses a curl guide (17) that forms the wire fed through the wire cutting mechanism into a curve [see figure 5].
Pellenc et al discloses the invention substantially as claimed except for wherein the curl guide includes an outer guide member that guides an external surface of the wire to be bent. 
However, Duckworth et al teaches of a bar binding machine for binding objects having a curl guide including an outer guide member (38) for bending the wire and guiding it into the curl guide to form the wire into a curve [see pg. 21 lines 3-11; figures 2 & 5].
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the curl guide of Pellenc et al to include an outer guide member, as taught by Duckworth et al, in order to improve the guiding of the wire by imparting a downward bend as the wire enters the curl guide thereby forming the wire into a curve.
In reference to claim 10, Pellenc et al further discloses the blade portion (27b) is provided so as to rotate around a periphery of the cutting die (27a) and the engagement portion includes a first engagement portion (flat surface) adapted to be brought into engagement with a lower surface of the wire (L) when the wire is cut, and
a second engagement portion adapted to be brought into engagement with the lower surface of the wire after the wire is cut at a portion of the first engagement portion which lies on an opposite side to a side facing the opening of the wire through hole (27a’). 
In reference to claim 12, the combination of Pellenc et al and Duckworth et al further discloses the inner guide member (13; Pellenc) and the outer guide member (38; Duckworth) are pins [it is noted that the broadest reasonable interpretation to pins is taken to be any member that diverges the movement of the wire; thereby the rollers of Pellenc and Duckworth meets the limitation]. 
In reference to claim 13, Duckworth et al further teaches the curl guide (8) includes a guide surface to guide the wire in a direction in which the wire is curled, and wherein the outer guide member (38) projects further inwards than the guide surface, as seen in figure 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725